Lewis, J.
1. The assignment of error as to admitting evidence does not disclose what objection wásmade thereto when offered, and consequently is without merit here.
2. This was an action against a railroad company for personal injuries, in which the plaintiff established his own freedom from fault; and, under his pleadings and the evidence, it was a question for the jury whether he was injured in one of the ordinary risks of his employment or because of the negligence of fel*818low-servants, for which the company is, under our statutes, liable. Accordingly this court will not set aside, after its approval by the trial judge, a verdict returned in the plaintiff’s favor.
Argued January 29,
Decided February 28, 1901.
Action for damages. Before Judge Brinson. McDuffie superior court. January 19, 1900.
Joseph B. & Bryan Gumming, for plaintiff in error.
Thomas E. Watson and Samuel E. Sibley, contra.

Judgment affirmed.


All the Justices concurring, except Simmons, G. J., and Gobi, J., absent.